Citation Nr: 0107038	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-01 702	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to apportionment of the veteran's VA pension 
benefits.  

(The issue of service connection for post-traumatic stress 
disorder (PTSD) is the subject of a separate decision of the 
Board).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 decision of the RO.  

In May 2000, the appellant submitted her Notice of 
Disagreement. A Statement of the Case (SOC) was sent to the 
appellant in August 2000.  The Substantive Appeal was 
received from the appellant in September 2000.  



REMAND

At the outset, the Board notes that this is a contested 
claim.  In her Substantive Appeal, the appellant advised the 
RO that she wished to appear at a hearing at a local VA 
office before a Member of the Board.  However, the case was 
apparently forwarded to the Board without affording the 
appellant an opportunity to have a hearing or informing the 
veteran of his right to testify at such a hearing.  

In addition, the veteran's representative has asserted in a 
November 2000 December 1996 statement that the veteran was 
never provided with a copy of the August 2000 SOC or an 
opportunity to respond to the appellant's September 2000 
Substantive Appeal.  

In light of these assertions of procedural problems and the 
need to clarify any hearing request, this case must be 
remanded to the RO in order to make sure that there is 
complete compliance with the contested claims procedures set 
forth in 38 C.F.R. §§ 19.100-19.102 and 20.500-20.504 (2000).

The Board also finds that additional information is necessary 
prior to appellate handling of this matter.  The appellant 
indicated that the veteran's daughter resided with her and 
that the veteran did not pay any money to support the child.  
However, the veteran asserted that the minor child resided 
with him for a portion of the year and that he provided 
support for his child when she was with the appellant.  

Furthermore, the Board finds that, while the veteran 
indicated on an October 1997 claim form that his monthly 
income included $511.40 received from supplemental 
security/public assistance, this income was not included on 
his March 2000 reply to a request for financial information.  
Also, the financial status of each party might have changed 
during the course of the appeal.  Thus, updated financial 
status reports should be requested from both parties.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1. The RO should take appropriate steps 
to contact the appellant and the veteran 
in order to ascertain whether a hearing 
before a Member of the Board or at the RO 
should be scheduled.  The RO should 
ensure that it follows the contested 
claims procedures set forth in 38 C.F.R. 
§§ 19.100-19.102 and 20.500-20.504 
(2000).

2.  The RO should take appropriate steps 
to contact the appellant and veteran so 
that complete financial status reports 
indicating all current monthly expenses 
and income can be obtained for review.  
This should include disclosure of any 
income received from supplemental 
security/public assistance as well as any 
change in the financial status of either 
party.  Based on the responses, the RO 
should undertake all indicated 
development.  The RO in this regard 
should take appropriate steps in order to 
ascertain the custody of the veteran's 
daughter and the extent of any support 
provided to her by the veteran.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Then, 
following RO's decision, the veteran and 
appellant and any representatives should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  As noted 
above, the RO should ensure that it 
follows the contested claims procedures 
set forth in 38 C.F.R. §§ 19.100-19.102 
and 20.500-20.504 (2000). 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



